Citation Nr: 1412603	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-23 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Basic eligibility for VA nonservice-connected pension benefits.

2.  Entitlement to service connection for breast cancer.

3.  Entitlement to service connection for a left elbow disability.

4.  Entitlement to service connection for a lung disease, claimed as sarcoidosis.

5.  Entitlement to service connection for a general neurological disorder.

6.  Entitlement to service connection for lumbar spine disability.

7.  Entitlement to service connection for residuals of a laminectomy.

8.  Entitlement to service connection for a headache disorder, claimed as migraines.

9.  Entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1977 to March 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 determination and an October 2007 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center.  In November 2012, the Board remanded this appeal to honor the Veteran's request for a hearing.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

In some correspondence, and at the October 2013 Board hearing, the Veteran has expressed the belief that a number of additional issues should also be considered in appellate status.  Documentation in the claims-file reflects that the 10 issues identified on the title page of this decision are the only issues which have been perfected for appeal with the submission of a timely Form 9 or substantive appeal following issuance of a statement of the case (SOC).  RO notes documenting phone contact with the Veteran show that in August 2013, the correct identification of the appellate issues was discussed and fully explained to the Veteran; she requested "VA to make an exception on her behalf," and has continued to object to not having more issues recognized as in appellate status, but otherwise understood which issues are recognized as properly before the Board; the issues on appeal were again correctly identified during her Board hearing.  Every issue properly before the Board at this time is listed at the outset of this decision and is addressed below.

All of the service connection issues on appeal are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on her part is required.


FINDING OF FACT

The Veteran did not have any active military, naval, or air service during a period of war.


CONCLUSION OF LAW

The Veteran does not meet the threshold service requirement for eligibility for nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides, among other things, that the VA shall make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by the VA.  It also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  However, the VCAA does not apply to the issue seeking basic eligibility for VA pension benefits.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law and not the evidence is dispositive of the claim, the VCAA does not apply.  See Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war).

The decision on this issue does not rely on any facts in dispute; the appeal is decided entirely through application of law to determine whether the Veteran's time of active duty service falls within an established period of war (so as to be qualifying for nonservice-connected pension).  None of the Veteran's factual contentions in this case (including her own account of the dates of her service), even if established by further evidence, could change the outcome of this decision.  

Analysis

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A Veteran meets the necessary service requirements if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The Vietnam era and the Persian Gulf War are included among recognized periods of war.  38 U.S.C.A. § 101(11).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(e), (f).  For others, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  The Persian Gulf War is defined as beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

VA's determination of whether a claimant's service meets these threshold requirements is usually dependent upon service department records verifying the character of a claimant's service.  38 C.F.R. § 3.203 (2012); Duro v. Derwinski, 2 Vet. App. 530 (1992).

Although the Veteran completed more than 90 days of active service, none of her service was during a period of war.  She claims entitlement to nonservice-connected pension benefits based upon active service from April 1977 through March 1981; and that is the term of the Veteran's service shown by her official service records.  She has not alleged that she had active service in May 1975 or earlier or that she had active service in August 1990 or later.  The period of the Veteran's service falls squarely within the interval following the Vietnam era and before the Persian Gulf War.  The Veteran's own hearing testimony and official service department records in the file do not support that she had active service during a period of war.

In sum, the Veteran does not meet a threshold service requirement for basic eligibility for nonservice-connected pension benefits; she did not serve in active military, naval, or air service during a period of war.  38 U.S.C.A. § 1521(j)(2); 38 C.F.R. § 3.3.  As service department records do not show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The appeal seeking basic eligibility for nonservice-connected VA pension benefits is denied.


REMAND

Regarding the service connection issues on appeal, on review of the record the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.  Among other needed development of the record, the Board finds that VA examinations are warranted for several of the issues on appeal in this case, particularly in light of the low threshold standard endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The Veteran has recently submitted a copy of a VA medical record dated in November 2010 presenting a VA medical professional's medical opinion linking her breast cancer to her environmental exposures during military service.  Aside from this single page, which appears to be part of a larger set of the Veteran's ongoing VA treatment records, the most recent VA medical treatment records available for review in the record are from May 2010 (including on search of Virtual VA and the Veterans Benefits Management System (VBMS)).  There are indications in the available evidence (such as the portion of a November 2010 VA treatment report submitted by the Veteran) that she continued to receive VA medical treatment pertinent to issues on appeal after May 2010.  The Veteran's complete VA treatment records are considered part of the record on appeal since they are within VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The outstanding VA treatment records must be secured on remand.  (Additionally, the Board observes that it appears that the outstanding VA treatment records that are constructively of record have not been considered by any RO adjudication; this due process concern shall be remedied by the RO's issuance of a supplemental SOC (SSOC) in the processing of this remand.)

Some of the Veteran's available VA treatment records suggest that she has received pertinent medical treatment from providers outside of VA beyond the scope of treatment currently documented in the record.  During the processing of this remand, the RO shall have the opportunity to obtain clarification from the Veteran and assist her in obtaining all pertinent private medical reports for the appellate record.

The Board recognizes that the RO has made multiple attempts to arrange for a VA examination with respect to the breast cancer claim.  The record reflects that the RO has paid for van transportation for the Veteran on four occasions with no examination being completed due to the Veteran's lack of cooperation.  The Board finds (especially in light of the supportive medical opinion in the submitted November 2010 VA medical record) that a VA medical opinion by an appropriate specialist would be highly helpful in this matter.  It appears to be reasonably established that the Veteran was exposed to jet fuel and various potentially toxic chemicals associated with her prolonged proximity to jet engine components during service, and it is established that she has had breast cancer diagnosed.  As this case is being remanded for other VA examinations (discussed below), the Board believes that it is appropriate to afford the Veteran one more opportunity to attend a VA examination addressing the etiology of her breast cancer (once the record is determined to be complete).  However, in the event that she again fails to report for (or cooperate with) the examination, the medical opinion should be obtained from an appropriate specialist based on the available information.  The Veteran is reminded that cooperating with VA efforts to provide her with pertinent examinations is important to her claims; the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Regarding the claim of service connection for a left elbow disability, the Veteran's October 2013 Board hearing testimony included that she believes she has a diagnosis of a disability associated with an osteophyte found on x-rays of her left elbow.  Documentation of such findings may be in the Veteran's outstanding post- May 2010 VA medical records, and this case is being remanded to obtain those records.  

The Board notes that a March 2007 VA report of diagnostic imaging of the Veteran's left elbow notes a finding of some increased uptake considered "suggestive of underlying degenerative change."  Although the RO adjudication of this issue appears to have interpreted the diagnostic imaging findings as showing no disability, the Board finds that a degenerative disease of the left elbow is reasonably suggested by this record.  The Veteran's military service is reasonably shown to have involved significant heavy lifting and repeated strain on joints involved in lifting.  She has not been provided a VA examination or medical opinion addressing the left elbow issue.  Such examination is necessary.

Concerning the claim of service connection for a lung disease, the Veteran's October 2013 Board hearing testimony included her statement that she had a diagnosis of sarcoidosis in the past in addition to having some more recent medical findings of other lung abnormalities.  The Board's review of the record found some uncertainty as to whether she has a current diagnosis of sarcoidosis or any residuals of sarcoidosis and the Board's review has not found clear documentation of the other lung abnormalities she reported at the hearing.  The case is being remanded to obtain the Veteran's outstanding post-May 2010 VA medical records; such records may contain pertinent lung findings relevant to her contentions.

The Veteran has not been provided a VA examination or medical opinion addressing the lung disease issue.  It is reasonably established that she was exposed to jet fuel and various potentially toxic chemicals associated with her prolonged proximity to jet engine components during service; in the event that the completed record shows that she may have a chronic lung disability, a VA examination addressing the nature and etiology of such disability would be warranted.

For the claim of service connection for a general neurological disorder, there remains a lack of clarity in the medical evidence currently available for review as to the nature and diagnosis of any claimed generalized neurological disorder.  The outstanding post- May 2010 VA medical records may be pertinent to this element of the claim, and such records are being sought on remand.  The Veteran's testimony and correspondence have indicated that she recently experienced symptoms of dizziness and difficulty with her balance and gait that she appears to attribute to the claimed neurological disorder.  The Veteran's service treatment records (STRs) document suggestions that she experienced possibly corresponding symptoms during service (including an April 1977 STR documenting that she had a blackout and a July 1978 STR documenting that she was experiencing dizziness and possible loss of consciousness).  It is reasonably established that she was exposed to jet fuel and various potentially toxic chemicals associated with her prolonged proximity to jet engine components during service.  A VA examination with medical opinion addressing the nature and etiology of any current general neurological disorder is warranted.

Concerning the claim of service connection for scoliosis, the Veteran's October 2013 Board hearing testimony included that she had a diagnosis of lumbar disc disease, contended to be from an injury superimposed upon congenital scoliosis.  The Board's review of the currently available evidence of record does not clearly confirm this assertion.  The case is being remanded to obtain the Veteran's outstanding post- May 2010 VA medical records; those records may contain pertinent lumbar spine findings relevant to her contentions.

The Veteran's available VA medical records document scoliosis, and an October 2008 VA diagnostic imaging report shows distinct "arthropathy" suggesting joint disease in the lumbar spine.  The Board recognizes that her military service is reasonably shown to have involved significant heavy lifting and regularly repeated strain upon joints involved in lifting.  She has not been offered a VA examination or medical opinion in connection with this issue.  A VA examination to secure a medical opinion is necessary. 

Concerning the claim of service connection for residuals of cervical laminectomy, the evidence shows that the Veteran has undergone cervical spine fusion surgery and that this appears to be the disability identified by the Veteran with regard to this issue.  In addition to obtaining the outstanding VA medical reports since May 2010 to ensure a complete evidentiary record, the Board finds that appellate review of this issue would be aided by a VA examination with medical opinion addressing the nature and etiology of her cervical spine disability.

Concerning service connection for a headache disorder, the Veteran has testified about her recent headaches and at least one available VA medical report (March and April 2008 VA treatment reports with assessment of "[h]eadache with possible migraine headache") suggests that medical treatment providers have apparently accepted that she experiences headaches.  A July 1977 STR shows a complaint of headache associated with apparent illness.  The Veteran, including in her October 2013 Board hearing testimony, contends that a headache disorder is related to the symptoms of dizziness and blackouts documented in her STRs; these symptoms are also central to her service connection claim concerning neurological disability.  The Veteran's contentions thus appear to link the headache claim to the neurological disability claim such that the claims are intertwined, requiring concurrent review. 

Concerning the claim of service connection for a left knee disability, the Board notes that a November 2009 VA examination report contains a medical opinion expressing the examiner's view that the etiological questions pertinent to this issue should be addressed by an orthopedic specialist.  The follow-up recommended by the VA examiner does not appear to have been attempted.  The RO interpreted the November 2009 VA examination report as providing an opinion weighing against this claim, but the Board's reading of the November 2009 VA examination report found that it expresses the examiner's inability to provide an adequate opinion and his recommendation to refer the case to an orthopedic specialist for opinion.  Accordingly, development for a VA medical opinion is necessary.  The Board notes that although the Veteran's December 1976 pre-induction examination report notes a history of a knee surgery, no active disability of the left knee was noted at that time (the left knee was found to be normal); the Veteran's STRs subsequently document complaints of left knee symptoms during active service.

Concerning service connection for a right knee disability, the Veteran's October 2013 Board hearing testimony clarifies that she claims that such disability is secondary to the claimed left knee disability.  The right knee issue is therefore inextricably intertwined with the left knee issue and appellate review must be deferred pending the required development on the left knee issue.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements with respect to the issues on appeal.

2.  The RO should ask the Veteran to identify all providers of medical evaluation and/or treatment she has received for the disabilities on appeal, and to provide releases for complete records of treatment from all private providers identified.  The RO must secure for association with the record the complete clinical records (to the extent such records are not already associated with the claims-file) from all providers identified.  If any provider does not respond to the RO's request, the Veteran should be so advised, and reminded that ultimately it is her responsibility to ensure that private records are received.

The RO should specifically secure for the record updated clinical records of all VA treatment the Veteran has received for the disabilities at issue since May 2010.

3.  After the record is determined to be complete, the RO should arrange for the Veteran to be examined by an appropriate physician (e.g., an oncologist) to determine the nature and likely etiology of her diagnosed breast cancer.  The Veteran's record file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of her record, the examiner should provide opinions that respond to the following:

Please identify the likely etiology for the Veteran's breast cancer.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the Veteran's service, to include as due to exposure to jet fuel and chemicals associated with proximity to aircraft engines therein.

The examiner must explain the rationale for all opinions.  If the Veteran fails to report for the examination, the specialist should provide the requested opinions based on the information of record.

4.  After the record is determined to be complete, the RO should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of her claimed left elbow, lumbar spine, cervical spine, and left knee disabilities.  The Veteran's VA record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of her record, the examiner should provide opinions that respond to the following:

a) Identify (by medical diagnosis) each left elbow disability entity found.

b) Please identify the likely etiology for each diagnosed left elbow disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, to include as due to heavy lifting associated with her service duties.

c) Identify (by medical diagnosis) each lumbar spine  disability entity found.  Please address the indication of "arthropathy" of the lumbar spine in an October 2008 VA diagnostic imaging report.

d) Please identify the likely etiology for each diagnosed lumbar spine disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, to include as due to heavy lifting associated with her service duties.

e) Identify (by medical diagnosis) each cervical spine  disability entity found (including surgical residuals).

f) Please identify the likely etiology for each diagnosed cervical spine disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, to include as due to heavy lifting associated with her service duties.

g) Identify (by medical diagnosis) each left knee disability entity found (including surgical residuals).

h)  For each left knee diagnosis, does factual evidence of record clearly and unmistakably show that such disability pre-existed the Veteran's active duty service?  If so, please identify such evidence.

i) For each left knee diagnosis found to have clearly and unmistakably pre-existed service, is there any objective evidence in the record that it increased in severity during service (and if so, was the increase chronic or acute)?  Please identify such evidence.  (Please discuss the STRs showing left knee symptoms in answering this question.)

j) For each left knee diagnosis found to have clearly and unmistakably pre-existed service, please also state whether there is clear and unmistakable evidence that the disability was not aggravated beyond the natural course during service.  If so, please identify the evidence.  (Please discuss the STRs showing left knee symptoms in answering this question.)

k) For each left knee diagnosis not found to have clearly and unmistakably pre-existed service, please identify the likely etiology for the disability.  Specifically, is it at least as likely as not (a 50% or better probability) that any such disability is related to the Veteran's service, to include as due to heavy lifting associated with her service duties.  (Please discuss the STRs showing left knee symptoms in answering this question.)

The examiner must explain the rationale for all opinions.  If the Veteran fails to report for the examination, the specialist should provide the requested opinions based on the information of record.

5.  After the record is determined to be complete, the RO should determine whether the evidence suggests that the Veteran may have a diagnosis of a lung disability.  If so, the RO should arrange for the Veteran to be examined by a pulmonologist to determine the nature and likely etiology of any such disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of her record, the examiner should provide opinions that respond to the following:

a) Identify (by medical diagnosis) each lung disability entity found.

b) Please identify the likely etiology for each diagnosed lung disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's service, to include as due to exposure to jet fuel and chemicals associated with proximity to aircraft engines therein (including any alleged asbestos exposure).

The examiner must explain the rationale for all opinions.  If the Veteran fails to report for the examination, the specialist should provide the requested opinion based on the information of record.

6.  After the record is determined to be complete, the RO should arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of her claimed generalized neurological disability and headache disorder.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of her record, the examiner should provide opinions that respond to the following:

a) Identify (by medical diagnosis) each neurological disability entity found.

b) Please identify the likely etiology for each diagnosed neurological disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's service, to include her symptoms of dizziness and blacking out in service or as due to exposure to jet fuel and chemicals associated with proximity to aircraft engines therein.

c) Identify (by medical diagnosis) each chronic headache disorder entity found.
d) Please identify the likely etiology for each diagnosed chronic headache disorder.  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's service, to include symptoms in-service of dizziness and blacking out or as due to exposure to jet fuel and chemicals from proximity to aircraft engines therein.

The examiner must explain the rationale for all opinions.  If the Veteran fails to report for the examination, the specialist should provide the requested opinions based on the information of record.

7.  After completion of any additional needed development (including any new medical opinion which may become needed for the intertwined issues of headache and right knee disabilities on secondary service connection theories), the RO should review the record and readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  .


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


